Title: Draft Terms for a Treaty with Spain, 5 March 1806
From: Jefferson, Thomas
To: 


                                          
                            
                            
                        5 Mch. 1806
                     
                        
                  1. Spain shall cede & confirm to the US. East & West Florida, with the islands & waters thereon depending & shall deliver possn thereof immedly.
                  2. The US. shall pay to Spain in the city of Madrid on delivery of possn 5. M. D. within   months after the treaty shall have been ratified by Spain.
                  3. Spain & France to have the same privileges respecting trade in the Floridas as is [had] in Louisa
                  4. The boundary between the territories of Orleans & Louisiana on the one side & the domns. of Spain on the other shall be the river Colorado from its mouth to it’s source thence due N. to the highlands inclosing the waters which run directly or indirectly into the Missouri or Misipi rivers, & along those highlands as far as they border on the Span. domns
                  5. The country between the Western boundary of the territories of Orleans & Louisa. on the one side & on the other the (Rio Bravo Rio Colorado & 
                     Eastern or Salt river branch thereof) & from it’s main source by the shortest coast to the highlands beforementd. as the sd Western boundy. shall remain unsettled for 30. years from the date of this treaty
                  6. Spain shall pay to the US. in the city of Washn. on or before the last day of Dec. 1807. 4. Ms. D. as an indemnificn & acquittance for all spolians commd. under her flag on the citizens of the US. prior to the 1st. day of Nov. 1805. with interest thereon from the date of this treaty, & for the faithful performce. thereof she hypothicates to the US. the country described in the 5th article
                  7. the US. in the mean time undertake to advance to their citizens the interest on their respective claims for such spolians to be settled by authority of the US. and in the event of a failure by Spain to pay the sd 4. M. & int. as before stipulated, the country described in the 5th Art. shall stand ipso facto vested in the US. who shall be answble to their citizens for their just demands as settled by the 7th. art. & all interest past & to come, so that Spain by the forfeiture of the sd country shall stand liberated from all demands of principal or interest past or to come for the sd spolians. but the US. shall permit no settlemt within the sd country for the term of 30. years beforementioned.
               